Citation Nr: 0004014	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disability, currently assigned a combined 30 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1976 to 
October 1979.  This appeal was previously before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board has remanded this case 
for further development on two prior occasions.  Additional 
development has been accomplished and the claim is now 
returned to the Board for a decision.

The Board notes that the appellant's representative has 
raised claims for entitlement to an increased rating on an 
extraschedular basis and entitlement to a total disability 
rating due to individual unemployability.  This is referred 
to the RO.


FINDING OF FACT

The appellant's bilateral foot disability is primarily 
manifested with subjectively tender or painful calluses and 
post-surgical scars.


CONCLUSION OF LAW

The criteria for an increased rating for a bilateral foot 
disability are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. 4.25, Part 4, Diagnostic Codes 5279, 5284, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record indicates that the appellant was 
initially service connected for calluses of both feet 
effective from October 1979.  His disability of the feet was 
later expanded to include metatarsalgia and calluses of both 
feet and residuals of inclusion cyst of the left foot.  The 
appellant has been awarded a 10 percent rating for the 
metatarsalgia and calluses for each foot, and a 10 percent 
rating for the postoperative residuals of the inclusion cyst 
of the left foot.  

In his testimony before the undersigned in April 1996, the 
appellant described bilateral foot pain, worse on the left, 
and the impact of the pain on his work as a church 
maintenance worker.

The current medical evidence of record include treatment 
records dated from the 1980's to the present which indicate 
that the appellant has received treatment, to include 
surgery, for complaints of chronic pain in the feet.  VA 
hospital records indicate that in 1989, he underwent excision 
of epidermal inclusion cyst in the plantar aspect of the left 
foot.  Due to painful calluses, in December 1992, he 
underwent an Akin osteotomy of the left proximal phalanx with 
Herbert fixation.  He also underwent an abductory 
dorsiflexory wedge osteotomy of the left fifth metatarsal 
head, and a cheilectomy of the first metatarsal head of the 
left foot.  In April 1993, he again underwent surgery due to 
mild hallux abducto valgus deformity and painful pinch 
callous IPJ right hallux.  The type of surgery was an Akin 
wedge osteotomy with wire fixation and a silver bunionectomy.  
None of the surgeries involved resection of the metatarsal 
head.  

A report of a VA examination, dated in September 1996, 
indicates that the appellant had constant pain in the left 
foot which was worse with weight bearing.  He stated that 
after six hours, he was unable to stand on his foot.  He 
reported that he had a dead feeling in the plantar aspect of 
his left foot since his surgery.  Physical examination showed 
that he favored his left foot in standing and squatting.  He 
did heel and toe rising satisfactorily.  "There [were] 
calluses on the medial aspect of the big toe and lateral 
aspect of the base of the fifth toe bilaterally and on the 
plantar aspect of the metatarsal arch bilaterally, much worse 
on the left than the right."  The examiner reported numerous 
scars on the appellant's feet; the location of some of the 
scars (i.e. which foot) was not reported.  It was noted that 
all of the scars on the left foot were tender.  He had 20 
degrees of dorsiflexion and 50 degree of plantar flexion on 
his right ankle.  Subtalar motion (presumably on the right) 
was 10 degrees of eversion and 30 degrees of inversion.  On 
the left, he had 10 degrees of dorsiflexion, 50 degrees of 
volar flexion, 10 degrees of eversion, and 30 degrees of 
inversion.  He had 30 degrees of dorsiflexion of the first MP 
joint of the left toe, and 50 degrees of volar flexion.  
There were no secondary skin or vascular changes to the feet.  

An addendum report, dated in January 1997, indicates that in 
the examiner's opinion, the appellant was able to engage in 
sedentary work; he was unable to perform work requiring him 
to be on his feet for any length of time, climb ladders, or 
do heavy manual labor.  
 
A report of a VA examination, dated in January 1998, 
indicates that the appellant reported that a very tender 
callous continued to recur at the medial aspect of the left 
first big toe and at the lateral aspect of the foot.  The 
ball of the left foot was persistently painful.  He indicated 
that his post-surgical scars used to be tender for a few 
years, but not anymore.  The recurrent pinch callous at the 
medial aspect of the right first toe was very tender.  He had 
no symptoms when not weight bearing.  He had symptoms on both 
feet on prolonged standing and worse after walking a mile or 
after 3 to 4 hours of walking.  Relief was obtained promptly 
and immediately when he got off of his feet, but when he 
started walking again, the same degree of pain would recur.  
His symptoms interfered with his work as a maintenance person 
in a Baptist church.  He favored the right foot and continued 
to walk with weight bearing on the left heel and the lateral 
aspect of the left foot.  At times, he had swelling at the 
bottom of the left foot after prolonged walking.  He stated 
that all of the calluses were tender and painful in the range 
of 8 on a scale of 0 to 10.  He also described a sensation 
"like an ice pick pain" into the right and left foot.  He 
denied having had redness or calor, and weakness on any part 
of either foot.  He had occasional stiffness, easy 
fatigability and lack of endurance of both feet.  He was able 
to ride the motorcycle without discomfort to his feet.

Physical examination noted that there was no inflammation or 
swelling of the feet. The pedal pulses were strong in both 
feet and there was no purplish discoloration.  Skin 
temperature was normal.  The right foot had a non-tender scar 
measuring 4 cm at the medial aspect of the right first 
metatarsal area.  There was a whitish very hard and dry pinch 
callous measuring 1.5 cm in diameter located at the medial 
aspect of the first right toe which was subjectively tender 
at a level 8 on a scale of 0 to 10.  There was no 
inflammation, no redness, or tenderness in the area of the 
callous.  There was also thickening at the lateral plantar 
aspect of the right foot.  The right foot could invert and 
evert with some subjective discomfort when the callous 
touched the floor.  The right big toe and the rest of the 
toes could plantarflex and dorsiflex with the motor power of 
3/4 and there was no area of tenderness, calor, or swelling.  

On the left foot, there were 3 scars.  There was a 
curvilinear non-tender scar at the plantar aspect of the left 
foot, measuring 3 1/2.  Another scar, which was from the 
surgery in 1992, measured 4 cm at the dorsal medial aspect of 
the left big toe.  The scar was non-tender.  The bunion near 
the scar was tender, however.  The third scar, also from the 
1992 surgery measured 4 cm and was located at the 
dorsolateral border of the left foot.  This scar was also 
non-tender.  The motor power of the left big toe was 2/4 
against active resistance.  He had flexion and extension 
capacity for the left big toe but not as flexible as the 
right big toe.  There was no breakdown or alteration of the 
skin in either foot.  The scars were a little depressed but 
non-tender and without inflammation.  There was some 
disfigurement by the appearance of the scars.  There was no 
keloid formation.  The pedal pulses were strong bilaterally.  
There was no discoloration, redness, calor, or edema on 
either foot.  Motion of the joints on either foot and toes 
did not provoke pain.  The subjective tenderness was 
localized at the area of the calluses and on the thickened 
area under the ball of the left foot.  He was able to walk 
without a cane but evidently putting weight on the heel and 
the lateral aspect of the left foot trying to avoid touching 
the callous to any object or to the floor.  He was able to 
squat with subjective pain on the left foot while squatting.  

X-rays showed post-operative changes with a suture in the 
proximal phalanx of the great toe in the right foot.  The 
left foot showed post-operative changes with bone screws in 
the proximal phalanx of the great toe and the 5th metatarsal.  
The diagnoses were (1) calluses on both feet; (2) residual 
scars from surgery of the left foot and right foot; (3) 
status post bunionectomy and Akin osteotomy, bilateral feet.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, weakness, and fatigability.  These regulations, 
and the prohibition against pyramiding in 38 C.F.R. § 4.14, 
do not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  
In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  

The appellant's bilateral foot disability can be rated under 
the criteria set forth under DC 5279 and 5284.  Under DC 
5279, metatarsalgia, anterior, unilateral or bilateral, 
warrants a 10 percent rating.  The appellant is already 
receiving a higher rating than DC 5279 would allow for 
bilateral involvement.  

Under DC 5284, a 10 percent rating is granted for moderate 
foot injuries; a 20 percent rating is granted for moderately 
severe foot injuries; and a 30 percent rating is granted for 
severe foot injuries.  The appellant's foot disability can 
also be rated under DC 7804, by analogy.  Under DC 7804, a 10 
percent rating is granted for scars that are superficial, 
tender, and painful on objective demonstration.  

With respect to the left foot, the most recent medical 
evidence shows callosities at the medial aspect of the first 
toe and the lateral aspect of the fifth toe.  The appellant 
also has a post- operative scar over the ball of the foot.  
Although he describes subjective pain or tenderness 
associated with the callosities, examination reveals that 
only the callosity of the first toe is objectively tender.  
He also has some weakness and loss of flexibility of the 
first toe and easy fatigability and lack of endurance of the 
foot.  On the other hand, motion of the foot is within normal 
limits, the scars are not objectively tender and painful, 
and, according to the medical evidence, the foot is primarily 
symptomatic with weight bearing.  Pain is eliminated on non- 
weight bearing and worsened with prolonged activity.  Despite 
his symptoms, the record also indicates that he can perform 
prolonged walking and prolonged standing. 

Taking all these factors into consideration, the Board finds 
that there is moderately severe left foot injury, but no more 
than moderately severe injury.  Accordingly, a rating greater 
than 20 percent for the left foot is not warranted under DC 
5284.  The noted pain, fatigability and weakness are 
contemplated by the 20 percent rating under DC 5284.  An 
increased rating is also not warranted under DC 7804 because 
only one of the involved areas of the left foot is 
objectively tender and painful.

With respect to the right foot, the recent medical evidence 
shows callosities involving the first metatarsal and the 
lateral plantar aspect of the foot.  The appellant describes 
subjective foot discomfort/ tenderness, but the callosities 
are not objectively tender and painful.  He also has some 
weakness of the toes.  On the other hand, motion of the foot 
is within normal limits, and despite easy fatigability and 
lack of endurance, prolonged walking and standing are 
possible.  Taking these factors into consideration, the Board 
finds that he has moderate right foot injury, but no more 
than moderate right foot injury.  Accordingly, he is not 
entitled to a higher rating under the provisions of DC 5284.  
In reaching this conclusion, the Board has 

considered the factors set forth at 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The noted pain, fatigability and weakness are 
contemplated by the 10 percent rating under DC 5284.  As for 
rating by analogy to DC 7804, he is also not entitled to a 
higher rating because the involved areas of the foot are not 
objectively tender and painful.

Thus, taking into consideration the criteria set forth under 
38 C.F.R. § 4.25, a combined rating greater than the current 
30 percent already assigned is not warranted.


ORDER

Entitlement to an increased rating for a bilateral foot 
disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

